Per Curiam.
1. Where a teacher was employed in the public schools of Eulton County under a contract covering only the scholastic year of 1936-1937, ending before July 1, 1937, the effective date of the act of March 20, 1937 (Ga. L. 1937, p. 879), and where, after the passage of this act but before July 1, 1937, the Board of Education of Eulton County notified the teacher that she would not be employed for the succeeding year, such teacher, although she had previously been in the employment of the Eulton County school system for more than three years, was not in such employment on the effective date of this act, within the purview of this statute as construed in the ruling of this court in the ease of Long v. Wells, 186 Ga. 602 (198 S. E. 763).
2. This being a suit by such teacher to compel the payment of salary for a period subsequent to the effective date of the act above cited, in which the jury found for the defendants, on application of the foregoing ruling the court did not err in refusing to grant a new trial.

Judgment affirmed.


All the Justices concur.